Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 26-29 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites a method of operating an instrument which includes the steps of: “determining a difference between a current configuration and a desired configuration of an end portion of the instrument” and “operating a plurality of actuators to apply a plurality of tensions to a plurality of transmission systems, the transmission systems coupled to move the end portion, the tensions based on the difference and constant offset tensions, the constant offset tensions being independent of current tensions experienced by the plurality of transmission systems”.
It is not clear what is performing these steps. Are these steps performed by a user directly, performed by a computer/ processor/ control system, or performed by something else? Also, are both steps controlled by the same manner? For example does a controller perform both “determining a difference between a current configuration and a desired configuration of an end portion of the instrument” and  “operating a plurality of actuators to apply a plurality of tensions to a plurality of transmission systems, the transmission systems coupled to move the end portion, the tensions based on the difference and constant offset tensions, the constant offset tensions being independent of current tensions experienced by the plurality of transmission systems”. Or, are the steps controlled in different manners? For example, a human performs “determining a difference between a current configuration and a desired configuration of an end portion of the instrument” and a controller/control system performs “operating a plurality of actuators to apply a plurality of tensions to a plurality of transmission systems, the transmission systems coupled to move the end portion, the tensions based on the difference and constant offset tensions, the constant offset tensions being independent of current tensions experienced by the plurality of transmission systems”
For this examination, the interpretation taken is that a control system or some type of processor performs both steps. This interpretation is supported by applicant’s own disclosure. For example, see Fig. 4 which shows element 450 (control system) directly collecting information (see arrows) and directly interfacing with actuators (elements 440 and 442). Applicant should amend the claims to clarify what is performing the steps. Claims 27-29 and 33-34 are rejected based on dependency on claim 26.

Allowable Subject Matter
Claims 1-9, 14-17, 20-21, 24 and 40-43 are allowed.
Claims 26-29 and 33-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Please note that reasons for indicating allowable subject matter is contingent on the interpretation taken under 35 USC 112(b) outlined above.

Claim 26 is the broadest claim. The closest prior art of record is Sugiyama et al (US 20090292165) hereafter known as Sugiyama.
Sugiyama discloses a method of operating an instrument [see para 69… “a method for using the endoscopic surgical apparatus”], the method comprising: determining a difference between a current configuration and a desired configuration of an end portion of the instrument [para 206… “The CPU 245 of the robotic accessory control apparatus 220 calculates position data and attitude data of the distal end portion of the robotic accessory 201 from the rotation angle data D101 of each motor, and compares the target position data and the target attitude data D100 of the robotic accessory 201 input from the joystick 225 and the actual position data and the actual attitude data.”] and operating a plurality of actuators to apply a plurality of tensions [see Fig. 1 elements 224 which are actuators and para 53… “A pulley 224 is connected to the motor 219 for towing the wire”] to a plurality of transmission systems [see Fig. 1 which shows 3 transmission systems (elements 208)]. Also, Sugiyama discloses the transmission systems coupled to move the end portion [see Fig. 1 and para 54… “In the arm portion 207 arms are coupled in order through joint portions 203 and each wire 208 is inserted through the sheath portion 206 and the arm portion 207 and connected to each joint portion 203. When the wires 208 are towed, the joint portions 203 are actuated to be rotated, the arms coupled to the joint portions 203 are driven, and a position and an attitude of the robotic accessory 201 are varied.”]
However, Sugiyama fails to disclose “the tensions based on the difference and constant offset tensions, the constant offset tensions being independent of current tensions experienced by the plurality of transmission systems”. Furthermore, nothing in the prior art when viewed with Sugiyama obviates this deficiency. This limitation is important as it inhibits slack in the transmission systems during a surgical procedure, thereby improving responsiveness of the instrument. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hata et al (US 20150088161) hereafter known as Hata. Hata discloses in the analogous art of endoscopic surgical devices [see para 2… “This application relates generally to medical devices and in particular to an articulated device applicable to remote robotic manipulation of surgical tools and instruments, such as endoscopes”] a surgical device [see Fig. 7a] with a plurality of transmission systems connected to a plurality of actuators [see Fig. 7a elements 2 which are transmission systems and elements 4 which are actuators and see para 118… “The actuators 4 are connected to four tendons 2 in a tendon-driven device 31.”] with the transmission systems connected to control the distal end of the surgical device [see Fig. 7a which shows elements 2 connected to element 5 (the distal end) and see para 63… “The tendon-driven device 31 includes a body 1 with a distal end 5 and a proximal end 6. The tendon 2 is attached at an end fitting 3 to the distal end 5 on the body 1.”] which using kinematic mapping to determine input tension to these transmissions systems [see para 65… “The kinematic mapping maps an input tension in a tendon to an angular displacement of the tendon-driven device 31.”]
Awtar et al (WO-2016161449) hereafter known as Awtar. Awtar discloses in the analogous art of articulating surgical instruments [see para 50… “a slack compensating pulley may be used as part of a method for actuating any cable-driven such as a laparoscope or other minimal access tool, a cable or tendon-driven endoscope, or the like. For example, any of the methods described herein may be used to actuate an end effector such as a multi-link end effector joint”] a transmission system with an actuator [see Figs. 3A-3B  and para 69…  elements 393 and 396 which define transmission system and elements labelled “driven pulley” and “driving pulley” which make up an actuator] and discloses including a slack take-up element that compensates slack in a system [see Fig. 3A-3B elements 388-389 and para 91… “a slack take-up element as described herein exactly compensates for the slack in the system over a predetermined allowed rotational range”].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792